Citation Nr: 0718962	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-31 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from September 1956 until 
September 1959, and from November 1959 until August 1976.  
The veteran died on June [redacted], 2002.   The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.

The appeal was previously before the Board in June 2006.  At 
that time, a remand was ordered to accomplish additional 
development.


FINDINGS OF FACT


1.  The veteran died on June [redacted], 2002.  The certificate of 
death listed the immediate cause of death as complications 
from metastatic pancreatic carcinoma.

2.  At the time of death, the veteran was service-connected 
for mild diabetes, arthritis of the left shoulder, residuals 
of a separated right shoulder with degenerative changes, 
arthralgia of the left knee, skin cancer of the face, myalgia 
of the left hemi thorax and hemorrhoids.  

3.  A causal link between the veteran's fatal metastatic 
pancreatic carcinoma and his active service or any service-
connected disability is not demonstrated by the evidence of 
record. 




CONCLUSIONS OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1103, 
1310, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present case, VA satisfied its duty to notify by means 
of a June 2006 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of her and VA's respective duties for obtaining 
evidence.  Additionally, the June 2006 communication informed 
the appellant of the laws pertaining to disability ratings 
and effective dates.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to her claim.  See 38 C.F.R. § 3.159(b)(1).  
In this regard, the Board acknowledges that in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  See 
also Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).   

In the present case, as a practical matter the Board finds 
that the appellant has been notified of the need to provide 
any evidence in her possession that pertains to the claim, 
for the following reasons.  In June 2006 the Board remanded 
the case to the AOJ in order to advise the appellant of the 
evidence needed to substantiate her claim.  The June 2006 AOJ 
letter noted above informed her that additional information 
or evidence was needed to support her claim, described the 
evidence and asked her to send the information or evidence to 
the AOJ.  In the November 2006 supplemental statement of the 
case it was again noted what had been requested and that she 
had not provided additional evidence.  In response to the 
supplemental statement of the case, in a March 2007 
communication, she expressly stated that she had no further 
information or evidence to submit.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in her possession.  Indeed, there is no indication 
that the appellant was denied a meaningful opportunity to 
participate effectively in the processing of her claim.  
Thus, no prejudice is found here.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Moreover, there was a readjudication of the claim following 
issuance of appropriate notice in November 2006.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  A review of the record reveals 
that numerous attempts were made to acquire treatment reports 
from W. M., M.D., and that such records are now included in 
the claims folder.  Moreover, while attempts to obtain 
records from Munson Army Hospital were negative, the 
appellant eventually submitted treatment reports from that 
facility.  

Further regarding the duty to assist, the appellant's 
statements in support of her appeal are affiliated with the 
claims folder.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  According to the law, 
service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served 90 days or more during a period of 
war, and malignant tumors become manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 
C.F.R.§§ 3.307, 3.309 (2006).
 
To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2006).

The service-connected disability will be considered the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2006).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993). 

The debilitating effects of a service-connected disability 
must have made the veteran materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c) (2006).

In the present case, the veteran died in June 2002.  His 
certificate of death indicates that the immediate cause of 
death was complications from metastatic pancreatic carcinoma.  
No other significant conditions were noted as contributing to 
death.

At the outset, the Board notes that direct service 
connection, including on a presumptive basis, for the 
veteran's terminal metastatic pancreatic carcinoma has not 
been established because competent evidence of record does 
not show that the disease was present during active service, 
nor manifested or aggravated within the applicable 
presumptive period of one year following service for 
malignant tumors.  See 38 C.F.R. §§ 3.307, 3.309.  There is 
also no basis for a grant of presumptive service connection 
as a result of herbicide exposure, as will be explained 
below.  

It has been contended that the veteran's metastatic 
pancreatic carcinoma was incurred as a result of exposure to 
Agent Orange during his service in Vietnam.  In this vein, it 
is noted that the veteran's military records reflect service 
in the Republic of Vietnam between January 9, 1962 and May 7, 
1975.  As such, it is presumed that he was indeed exposed to 
an herbicide agent such as Agent Orange.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  Moreover, affirmative evidence does not 
exist to rebut that presumption.  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not 
for application.  Indeed, service connection is only 
warranted on this basis for a specific list of diseases set 
forth under 38 C.F.R. § 3.309(e), to include chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, type II diabetes mellitus, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

As pancreatic cancer is not among the diseases recognized 
under 38 C.F.R. § 3.309(e), presumptive service connection 
for herbicide exposure is not possible.  

At this juncture, the Board calls attention to an August 2004 
communication in which the appellant asserted that the cause 
of death noted on the veteran's death certificate was 
incorrect.  She contends that the veteran had never been 
diagnosed with either pancreatic cancer or gall bladder 
cancer.  Rather, she reported that the veteran's cancer was 
of the liver.  In this regard, a review of the record reveals 
a May 2002 VA CT scan study, which indicates gallbladder 
cancer and hepatocellular cancer.  A subsequent June 2002 
record contains a provisional diagnosis of malignant neoplasm 
of the gallbladder.  Diagnoses of cholangiocarcinomas are 
also seen in the record.  In any event, it is noted that 
liver cancer and cholangiocarcinoma are not among the 
diseases listed under 38 C.F.R. § 3.309(e).  Thus, even if 
the most appropriate diagnosis was liver cancer, as the 
appellant asserts, presumptive service connection would still 
not be for application.  

The Board acknowledges that, where presumptive service 
connection is not warranted based on exposure to an herbicide 
agent, the appellant is not precluded from otherwise 
establishing service connection by proof of direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In 
this regard, the appellant indicated in her August 2004 VA 
Form 9 that a VA physician attributed the veteran's terminal 
illness to herbicide exposure.  However, despite being 
requested to do so, she has not submitted any such opinion in 
writing.  As no competent evidence is of record to causally 
relate the cause of death to herbicide exposure, service 
connection cannot be established on this basis.  Indeed, 
while the appellant may believe that herbicides were the 
cause of the veteran's terminal cancer, she has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board will now consider the central claim at issue here, 
that of entitlement to service connection for the cause of 
the veteran's death.  As stated previously, a grant of 
service connection for the cause of the death of a veteran is 
warranted where the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  Here, the veteran died of 
complications from metastatic pancreatic carcinoma.  At the 
time of his death, he was service-connected for mild 
diabetes, arthritis of the left shoulder, residuals of a 
separated right shoulder with degenerative changes, 
arthralgia of the left knee, skin cancer of the face, myalgia 
of the left hemithorax and hemorrhoids.  

There is no medical evidence demonstrating that it was at 
least as likely as not that the veteran's fatal pancreatic 
cancer was caused by any of the veteran's service-connected 
disabilities.  

In conclusion, the preponderance of the evidence is against a 
finding that the veteran's terminal metastatic pancreatic 
cancer was causally related to active service or to any 
service-connected disability.  As such, the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


